Case 1:20-cv-24523-KMW Document 231 Entered on FLSD Docket 12/07/2020 Page 1 of 1

Parreason Betanap Wee & Tver LLP 1133 Avenue Or THe Americas New York, NY 10036-6710
Client S
AFFIDAVIT OF SERVICE lents File No a

Civil Action #: ___4320-0y-24623-KMW 7 .

UNITED STATES DISTRICT COURT FOR 7 Dale Fllad: November 3, 2020
THE SOUTHERN DISTRICT OF FLORIDA , —

 

 

 

 

GILEAD SCIENCES, INC., GILEAD SCIENCES IRELAND UC,

vs Platnldt
AJC MEDICAL GROUP, INC., et al.,

 

Defandent

 

 

STATE OF FLORIDAGOUNTY OF MIAMI-DADE SS.:

The undersigned being duly sworn deposes and says: that deponent is not a party to this action, is ovar 18 years of age and
raalides In the State of Florida
That on the fallowing date: November 16,2020 _, al {he following time: 11:00AM

at. 3570 WEST HILLSBORO BLVO., APT. 203, COCONUT CREEK, FL. 33073 deponent served the within

Burrerans | & Cais Corcalein| Wi iolig, apace fofona t THO sad PI Er od OF va Order and HP i hos tivo § d nig pathy Orde, iva Cota ; opt io ay '
sod eR RE GTR LUGO
ix! Papers so served were properly endorsed with the Civil Action # and date of filing.
Upon: JOHN CATANO

 

 

 

 

[individual By delivering ¢ true copy tharaof to sald recipient personally; deponent knew Ihe parson so sérved to be (he individual described tharain.

(CResponsibla By delivaring lo and leaving wilh
Fisfatlonship

 

Person a true copy thereof, a person of suilable age and discretion, Said premises being the defendant / respondent's
{ ] dwelling place { [place ofbusinessfemployment = [| Iasi known address within (ha State. [ | usual place of abode
Nait A copy (hereof was depoalted in a postpaid, properly addressed envelope, marked "Personal and Confidential’ in a dapository maintained
by Ihe U.S. P.S. and mailed lo tha above address on .
{_ Gorporatlon By delivering to and feaving with said individual to bo

 

LLG/ LLP — who spacifically stated he/she was authorized to accepl service on behalf of the Corporalion/Goverment Agancy/Ently, —

§eAtfixing By affixing a true copy thereof to {he door, belng the defendanVrespondont's { | dwalling place [ }place of buslness/amployment
To Door [ } last known addrese within the State. | x} usual place of abode

L Previous Daponant previously attempted lo serve the above named defendenvrespondent on:

 

Attampte
Description Sex: Color of akin Color of hair. Age: Halght
of Reciplent weight: __ Other Features: ;
Cl WITNESS Subpoena Fee Tendared in the amount of §
FEES

i asked Ihe parson spoken te whalher dafandant was in active miblary sarvice of the United States In any capacily whalever and
oO any raceived a negalive reply. The source of my Information and the grounds of my belief ara the convorsalions and observations above
R narrated.

Sother Location Is res'dantlal. No answer al the door, DOCUMENTS POSTED - left on the Moor In front of the gray front door. twas unable to
varify military atatus.

PROCES SERVER - PRINT NAME BELOW SIGNATURE

_ Kevin O'Connor, # 276
PROCESS SERVER LICENSE #_S # & 226

Work Order # 1448103

   
 

ERTON E BAGGOO

 
